Citation Nr: 0212950	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-20 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 21, 1999, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  The veteran appealed the 
Board's May 2001 decision denying an earlier effective date 
for the grant of a 100 percent rating for PTSD to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court granted a Joint Motion to Vacate that portion of the 
Board's May 2001 decision that denied an earlier effective 
date for the 100 percent grant of benefits and dismissed with 
respect to the matter of entitlement to an earlier effective 
date for the grant of service connection for PTSD.  The 
attorney who represented the veteran before the Court 
declined to continue representation before the Board; the 
veteran is instead represented by the Disabled American 
Veterans at this time.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  By rating decision dated in January 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective March 21, 1997; the RO notified the 
veteran of the decision and his appellate rights by letter 
dated in February 1998.

3.  The veteran did not file a notice of disagreement with 
the January 1998 decision within one year of the letter 
notifying him of the decision and his appellate rights with 
respect thereto.

4.  Subsequent to the January 1998 decision, a claim of 
entitlement to an increased rating for PTSD was first 
received on March 3, 1999; an increase in the severity of the 
veteran's PTSD is first factually ascertainable as of March 
3, 1999.


CONCLUSION OF LAW

The criteria for an effective date of March 3, 
1999, but no earlier, for the assignment of a 100 
percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board first acknowledges that neither the VCAA nor the 
implementing regulations were in effect when the RO most 
recently considered the veteran's claim.  The veteran is not 
prejudiced by the above, however, in that the Board included 
notification as to the VCAA in its May 2001 decision from 
which the veteran appealed.  Moreover, the record reflects 
that in the statement of the case issued in September 2000, 
the RO notified the veteran of the law and regulations 
governing the assignment of effective dates and the 
evaluation of mental disorders, the evidence considered and 
the reasons for its determination.  In addition the RO has 
informed the veteran of the information required from the 
veteran to enable the RO to obtain evidence and information 
to substantiate his claim.  The record reflects the veteran 
has been afforded appropriate examinations and that records 
of pertinent treatment and evaluation identified by the 
veteran have been associated with the claims file.  Finally, 
by letter dated in April 2002, the Board notified the veteran 
as to the Court's Order and afforded him further opportunity 
to submit additional evidence or argument in support of his 
claim.  The veteran did not respond to that correspondence.  
Neither he nor his representative has argued that the current 
record is incomplete or that further development is needed.  
The Board also emphasizes that neither the veteran nor his 
appointed representative in this appeal has identified any 
outstanding evidence or information that could be obtained to 
substantiate the effective date claim decided herein.  The 
Board is also unaware of any such outstanding evidence or 
information.  Thus, the Board finds that the facts pertinent 
to this claim have been properly developed and no further 
action is required to comply with the VCAA or the 
implementing regulations.


Factual Background

A VA examination of the veteran was conducted in January 
1998.  At that time the veteran reported he was married and 
that his spouse was supporting him financially.  The veteran 
gave a history of problems with and treatment for alcohol 
use.  He reported that he would feel uncomfortable at dinner 
time because the Viet Cong usually attacked during that time 
period.  He also complained of sleep difficulties and 
hypervigilance.  He reported an inability to get close to 
anyone and also related that he had dreams of events in 
Vietnam.  He denied having had regular psychiatric care for a 
number of years.  

The January 1998 VA examiner noted the veteran to be pleasant 
and cooperative, without evidence of depressive tendencies.  
The veteran's affective reactions were described as somewhat 
detached.  The VA examiner noted that the veteran was not 
very involved with the significance of his problems.  The 
veteran's judgment was considered to be fair.  Stressors were 
deemed to be mild-to-moderate and the assigned global 
assessment of functioning (GAF) was 63 for the current year 
and 63 for the past year.

By rating decision dated in January 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective March 21, 1997.  The RO notified the 
veteran of that decision and of his appellate rights by 
letter dated in February 1998.

On April 14, 1999, the RO received a statement from the 
veteran, which he requested be used as a notice of 
disagreement with respect to the 30 percent rating assigned 
to his service-connected PTSD; no other correspondence or 
evidence is marked as received in the interim between the 
RO's notification of the January 1998 rating decision and 
April 14, 1999.

In a memorandum dated in July 1999, the veteran's 
representative indicated the veteran desired to reopen a 
claim of entitlement to an increased evaluation for PTSD.  
The representative identified additional records of treatment 
and hospitalization at VA facilities.  The RO requested VA 
records from January 1999 forward and thereafter additional 
VA medical records were incorporated into the claims file.  
Such are summarized below:

A VA entry dated January 19, 1999, is marked telephone 
contact and reflects that the veteran requested a hospital 
bed in order to keep an eye appointment the next morning.  
The entry states that no other psychosocial needs were 
identified by the veteran at that time.  

A VA progress note dated March 3, 1999, indicates the veteran 
had been ordered by a court to undergo substance abuse 
treatment.  He was noted to have last used alcohol January 
23, 1999, resulting in an incident of domestic battery 
leading to incarceration.  The substance abuse treatment 
intake report notes that the veteran had no hobbies.  The 
veteran reported having had fleeting thoughts of suicide in 
the past, but denied current feelings to harm himself or 
others.  He indicated he did not really hate anyone but noted 
a lack of self control.  His thought processes were described 
as tangential requiring frequent redirection.  The impression 
was that the veteran had a substance abuse disorder but did 
not need further psychologic or psychiatric evaluation.  

The veteran was admitted for VA alcohol dependency treatment 
March 11, 1999, with a diagnosis of alcohol dependency.  He 
was noted to be unemployed, and to have been residing with 
his spouse and two children prior to a recent incarceration 
for domestic violence.  Records indicate that as a result of 
that incident an order protecting the veteran's spouse had 
been issued.  A VA note, completed during the veteran's 
admission period, is dated April 5, 1999, and notes the 
veteran's report of having had a "PTSD overload" on 
January 22 and January 23, 1999.  On April 5, 1999, mental 
status examination revealed the veteran to be oriented, with 
normal behavior and mood, and appropriate affect.  His 
thinking was clear and his speech was normal.  The diagnoses 
included alcohol dependence (in remission) and PTSD by 
history.  A progress note dated April 8, 1999, includes note 
that the veteran was 30 percent service-connected for PTSD 
related to combat exposure in Vietnam and that current PTSD 
symptoms included sleep problems, irritability, difficulty 
controlling anger, avoidance of events or activities 
reminiscent of his experiences and occasional intrusive 
thoughts of Vietnam.  No physician commentary as to the 
severity of such symptoms is evident in that note.  The 
veteran was discharged from the treatment program April 8, 
1999; his assigned GAF was 35 at that time.  An individual 
note dated April 12, 1999, notes the veteran presented with 
poor concentration.

On May 13, 1999, the veteran completed psychologic and 
psychiatric testing.  A progress note dated June 11, 1999, 
details the results.  On examination the veteran's speech was 
pressured, somewhat disorganized/distractible and 
circumstantial or tangential.  He exhibited a tendency to 
obsessional thinking and verbalized some cognitive 
distortion.  He admitted to paranoia and a tendency to over 
personalize the intent of others' behaviors.  He reported 
symptoms of irritability, anger, and emotional numbness.  He 
denied current suicidal or homicidal ideation at the time of 
evaluation on June 11, 1999.  He indicated he had not ruled 
out a future relationship with his spouse or children, and 
the examiner noted that the veteran's recent and remote 
memory appeared intact.  The veteran was referred for 
consideration of intervention treatment for his PTSD.  On 
June 15, 1999, the veteran was admitted to the VA 
domiciliary, at which time he was noted to be homeless and to 
have lost all contact with his family.  

A progress note dated July 13, 1999, notes that the veteran 
manifested persistent obsessive-compulsive behavior patterns, 
was rigidly perfectionistic and inflexible in his thinking 
and ways of doing things and was very ruminative.  His 
reality testing appeared intact and he did not exhibit any 
obvious signs of psychosis.  

On September 21, 1999, the veteran presented for a VA 
psychiatric examination.  The examiner reviewed the file and 
noted the veteran's developmental, military, social and 
occupational history.  The examiner noted the veteran's 
participation in a PTSD program for several days in 1984 or 
1985 and participation in a stress program in 1986, and also 
noted that the veteran had not completed either program.  The 
examiner further noted the veteran had completed three or 
four alcohol rehabilitation programs, the last one being 
earlier that year.  The veteran complained of depression, 
mistrust, an inability to show love, flashbacks, anger, 
problems sleeping, avoidance and hypervigilance.  The 
impression was PTSD, as well as alcohol dependence in 
remission, per the veteran's report.  The assigned GAF was 
53, reflecting moderate-to-serious symptoms.  The examiner 
indicated it was unlikely the veteran could maintain gainful 
employment at that time due to his present psychological 
state.

In a letter dated September 22, 1999, the Vet Center provided 
a summary of the veteran's PTSD treatment.  The Vet Center 
statement sets out that the veteran was a resident in the Bay 
Pines VA Medical Center Domiciliary.  Presenting problems 
were identified as follows:  symptoms of PTSD; marital 
separation under a restraining order due to a domestic 
violence charge; restricted visitation with his children; 
impending divorce; homeless; unemployed; and medical problems 
and injuries suffered in a recent automobile accident.  The 
letter states there was no indication of the veteran having 
been under the influence of alcohol at any of the treatment 
sessions.  The letter sets out the veteran's history of rage, 
impulse control issues, depression, preoccupation with 
thought of suicide, flashbacks and nightmares, as well as 
alcohol use and domestic abuse/violence issues.  The writing 
therapist indicated the veteran's alcoholism was secondary to 
PTSD and used as self medication.  The overall condition was 
considered to be chronic and severe and the therapist noted 
that the veteran's employment history reflects an inability 
to adapt to a normal work environment and that the veteran 
was considered unemployable.  The therapist concluded that 
the veteran's overall condition, coupled with a dysfunctional 
work history, violence prone social interaction patterns and 
chronic pain, was severe to totally incapacitating at times.  
The past-year GAF was 40, with a current GAF of 43 to 45.

In a letter dated in December 1999, a social worker indicated 
the veteran had been a patient at the Bay Pines VA Medical 
Center since June 15, 1999, and that he had previously been 
homeless before completing all required rehabilitation and 
medical treatment programs and entering into the Domiciliary.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(2001).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105(a) 
(2001).  38 C.F.R. § 3.104(a) (2001).  The Court has provided 
that if a claimant wishes to reasonably raise CUE "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error...that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2001).  With 
regard to the terms "application" or "claim" the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2001); see also 38 C.F.R. 
§ 3.155(a). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides that 
a 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

The veteran did not file a timely notice of disagreement with 
respect to the January 1998 rating decision that assigned the 
initial 30 percent rating for PTSD.  Consequently, the 
January 1998 rating decision became final.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1100 (2001).   The veteran has not 
alleged the existence of CUE in the January 1998 rating 
decision.  It is clear that the veteran did not apply for an 
increased rating for PTSD until April 14, 1999.  

The law generally provides for assignment of an effective 
date for an increased rating the later of the date of receipt 
of claim or the date the increase was factually 
ascertainable.  38 C.F.R. § 3.400.  In this case, the RO 
assigned a 100 percent rating for PTSD not from April 14, 
1999, but from September 21, 1999, the date of a VA 
psychiatric examination.  The RO found that such was the date 
the evidence first demonstrated that the veteran's PTSD met 
the criteria for a 100 percent rating under the Schedule.  

The veteran argues that he has a lengthy history of PTSD 
symptoms of a severity to render him unemployable and totally 
disabled during the entire period service connection has been 
in effect, and in particular argues that an effective date 
prior to September 21, 1999, is warranted.  In the Joint 
Motion to Vacate and Remand, the parties cited to evidence 
dated in March 1999, and to the veteran's assertion of 
increased PTSD symptoms as early as January 1999, in support 
of an earlier effective date.

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that March 3, 1999, is the date of claim and 
the date that it is first factually ascertainable that the 
increase in disability had occurred.  The March 3, 1999, VA 
admission note is the first competent medical notation of 
manifestations of psychiatric symptomatology subsequent to 
the final rating decision.  Despite concluding there was no 
need for psychologic or psychiatric evaluation at that time, 
such record notes the veteran's lack of hobbies, lack of self 
control and tangential thought processes.  In further support 
of the increased symptoms of PTSD at that time is the March 
11, 1999, VA record, which notes the veteran's unemployment, 
as well as his recent spousal and legal problems.  Also noted 
was the veteran's own report of "PTSD overload" occurring 
earlier that year.  

Although the March 11, 1999, admission entry notes only a 
history of PTSD, the Board finds probative the assigned GAF 
of 35 at the time of the veteran's discharge from VA 
treatment in April 1999.  Moreover, subsequent VA treatment 
notes dated in May and June document increased symptomatology 
such as tangential and/or circumstantial speech, obsessional 
rituals and thinking, and the loss of contact with his 
family.  The September 21, 1999, VA examiner, as well as a 
statement from the Vet Center dated in September 1999 and a 
social worker's statement dated in December 1999, confirm the 
presence of increased PTSD symptomatology resulting in 
severe-to-total incapacitation, and with a GAF of only 40 in 
the previous year, and 43-to-45 in the current year (1999).

The law provides that where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating, and that all 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. §§ 4.3, 4.7 (2001).  The March 3, 1999, findings, 
as supported by subsequently dated records, demonstrate that 
the veteran's PTSD symptomatology more nearly approximated 
the 100 percent rating criteria under the Schedule.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Despite the veteran's assertion of a PTSD exacerbation as 
early as January 1999, the January 19, 1999, VA telephone 
contact fails to document the need for psychiatric treatment 
or intervention for any increased PTSD symptomatology.  There 
is no other evidence from which it is factually ascertainable 
that the increase in disability to the 100 percent level 
occurred prior to March 3, 1999. As such, the earliest 
effective date that may be assigned is March 3, 1999.


ORDER

An effective date of March 3, 1999, and no earlier, for the 
assignment of a 100 percent evaluation for PTSD, is granted, 
subject to the legal criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


